Boyle, P. J.,
The exceptions to the decree of distribution, present the question whether an absent and unheard-from beneficiary who was in several Nazi concentration camps in Europe during the late war and was last seen on January 27, 1945, in the notorious camp at Buchenwald, is presumed to have died on January 27, 1945, under the doctrine of exposure to a specific peril. The master appointed by the court recommended and the court found that the beneficiary, Benno Ludomer, died on January 27,1945, which date is prior to the death of decedent, Carrie Ruben, who died on March 3,1951. The finding of the court causes a lapse of the legacy of Benno Ludomer, which legacy would go to his children if the general rule of absence for seven years for the establishment of presumed death is applied. The children of Benno Ludomer are the exceptants to the decree.
At the audit of the executor’s account it appeared that the whereabouts of Benno Ludomer, one of the beneficiaries, was unknown. Distribution was suspended and a master was appointed to make a search for Ludomer. The master’s investigation disclosed that Benno Ludomer, who had been born in Lippe, Germany, in 1887 and had lived in Berlin until he fled to Brussels with his family in 1939, had been seized by the Nazis in 1940 when they invaded Belgium and had been in several concentration camps from that time until January of 1945. Attached to the report is an affidavit which was made by a former acquaintance and a fellow-inmate of the camp at Buchenwald stating that he saw Benno Ludomer at that camp on January 27, 1945. The prisoners at that camp were liberated eight weeks later but nothing has been heard from or about Ludomer since that time.
After the report of the master was filed, a petition was presented to the court to lift the suspension and make distribution of the funds. The court, upon the *80recommendation of the master and basing the conclusion upon the doctrine of specific peril, found that Mr. Ludomer died on January 27,1945. On November 7, 1952, a decree of distribution was entered excluding Ludomer’s children because under the presumption he predeceased testatrix, who died on March 3,1951.
Two of Mr. Ludomer’s children filed exceptions to the decree alleging that the doctrine of specific peril does not apply to the facts of this case and that the finding of presumed death is governed by the general rule that seven years must elapse from the date when the presumed decedent was last seen alive. If this latter rule is followed Mr. Ludomer’s death would be presumed to have occurred on January 27, 1952. He would then have survived testatrix and would take a vested interest in the estate.
The general rule is that an heir who has been absent and unheard-of for less than seven years at the death of decedent is presumed to have lived until the death of testator. To accelerate the presumption of death there must be proof that the presumed decedent was exposed to a particular and immediate danger of death: Burr v. Sim, 4 Wharton 150. Mere general perils are not sufficient: Mutual Benefit Company’s Petition, 174 Pa. 1, 10. In Fanning, administratrix, v. Equitable Life Assurance Society, 264 Pa. 333, the case relied upon by the master, the specific peril rule was applied where it was shown that the presumed decedent was last seen going to fight a forest fire. It was also shown that certain persons perished in that fire and their bodies were burned beyond recognition. In Meadville Production Credit Assn. v. Haskell, 40 D. & C. 145, 150, where it was shown that a man was having business difficulties; that he suggested committing suicide by going over Niagara Falls; that his automobile was found at Niagara and a post card was received by his wife indicating that he was carrying out his threats; it was held that the *81specific peril rule could not be applied because he had a free choice of life and death and there was no proof to show how he decided. In Patterson’s Estate, 56 D. & C. 269, where a boy 23 years old embarked on his second airplane flight as a student pilot and he and his instructor never returned, the court found that he was exposed to a specific peril and found the date of death to be the day after he took off for the flight. In the case of a military pilot whose plane was shot down by the enemy the specific peril rule was applied: Silverstein Estate, 64 D. & C. 174.
The facts of the present case do not indicate that Mr. Ludomer was exposed to any specific or immediate danger of death as defined by the decided cases. There is no doubt that there was a general and continuing danger of death in the concentration camps but he had remained alive in camps of that nature for about four years previously and there was nothing to show that there was any greater danger of his meeting death the week of January 27,1945, than any time prior thereto. The affidavit as to the presence of Benno Ludomer in the camp at Buchenwald on January 27, 1945, is made by one who was also a prisoner there. The fact that the affiant himself survived unharmed is strong evidence that Ludomer was not exposed to a particular and immediate danger of death. Mere general perils are not sufficient to accelerate the date of death: Mutual Benefit Company’s Petition, supra. Any presumption that he was removed to another camp or to parts unknown within that week is just as logical as the presumption that he was put to death or died during that week. The general rule should be applied in this case and the date of presumed death should be seven years after the date on which he was last seen alive. This date is subsequent to the death of testatrix.
The exceptions filed to the decree of distribution should be sustained, the decree should be modified, and *82distribution of the share of Benno Ludomer should be made to the duly appointed personal representative of his estate.
A final decree will be entered in accordance with this opinion.